Citation Nr: 1335007	
Decision Date: 11/01/13    Archive Date: 11/13/13

DOCKET NO.  09-11 280A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to a disability evaluation in excess of 10 percent for a healed fracture of the left thumb.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel 


INTRODUCTION

The Veteran had honorable active service from August 4, 1982, through January 21, 1994.  The Veteran also had service from January 22, 1994, through August 29, 1996 - a January 2000 Administrative Decision determined that this period of service was dishonorable for VA purposes.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2007 and March 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The August 2007 rating decision denied the claim of entitlement to service connection for hypertension while the March 2009 rating decision denied the claim for a compensable disability evaluation for the residuals of a left thumb fracture.  Subsequently, in an August 2009 rating decision, the RO increased the Veteran's disability evaluation to 10 percent, effective as the date of his claim for a higher rating.  As this award did not constitute a full grant of the benefits on appeal, the issue of entitlement to a disability evaluation in excess of 10 percent for the residuals of a healed left thumb fracture remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  

In a March 2010 rating decision, the Veteran's claim of entitlement to service connection for hypertension was denied for failure to submit new and material evidence.  It was noted that the Veteran's hypertension was previously denied in a rating decision dated August 24, 2007, and that the Veteran was notified of this decision on September 7, 2007.  The RO then concluded that the Veteran failed to appeal this decision in a timely fashion, and as such, it was final.  This assertion is incorrect.  The record clearly contains a notice of disagreement received from the Veteran on August 22, 2008.  This was clearly received within one year of the date the decision was sent to the Veteran, notifying him of the denial of his claim, and as such, it was a timely notice of disagreement.  See 38 U.S.C.A. § 7105.  Therefore, August 2007 rating decision remains on appeal.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in Columbia, South Carolina in July 2013.  A written transcript of this hearing has been prepared and associated with the Veteran's electronic paperless claims file (Virtual VA).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Service Connection for Hypertension

The Veteran contends that he is entitled to service connection for hypertension.  Regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

For VA purposes, hypertension is defined as diastolic blood pressure that is predominantly 90 millimeters (mm) or greater, or systolic blood pressure that is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  To support a diagnosis of hypertension, the blood pressure readings must be taken two or more times on at least three different days.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (Note 1) (2013).  

Service treatment records from the Veteran's period of honorable service (August 4, 1982 - January 21, 1994) reflect intermittent readings of at least increased blood pressure readings.  For example, the Veteran's blood pressure was found to be 150/80 in December 1987, 166/98 in September 199, 138/88 in October 1991, 140/90 in June 1993 and 150/88 in August 1993. 

However, subsequent records from the Veteran's period of service that was deemed dishonorable reflect blood pressure readings as low as 138/82 in June 1994, 150/86 in January 1995 and 138/64 in November 1995.  Therefore, it is not clear whether the Veteran was suffering from chronic elevated blood pressure.  However, a July 1996 examination does reflect a diagnosis of borderline hypertension.  He was subsequently diagnosed with hypertension following service and continues to seek treatment for this condition to the present.  

The Veteran also testified about his condition in July 2013.  He testified to seeking treatment for elevated blood pressure during active service.  However, it is not clear if he was referring to his service prior to January 21, 1994, or rather his subsequent period of other than honorable service.  He also testified to seeking medical attention immediately following his separation from active duty and being put on medication.  This, however, would have been a number of years after his last period of honorable service.  

Despite the additional confusion added to this case by the period of dishonorable service from January 22, 1994, through August 29, 1996, the Board finds that a medical opinion should be provided before appellate review proceeds in this case.  There is evidence of a current disability and some elevated blood pressure readings during honorable service.  Therefore, the Veteran should be scheduled for a VA examination before an appropriate physician so that an opinion can be offered as to whether it is at least as likely as not that (taking into consideration the elevated blood pressure readings from the Veteran's period of honorable service from August 4, 1982, through January 21, 1994) the Veteran's current hypertension (or borderline hypertension diagnosis of 1996) manifested during, or as a result of, the Veteran's period of honorable service.  Medical records created after January 21, 1994, should not be considered for the purpose of determining whether the Veteran's current hypertension manifested during, or as a result of, active military service, as this period of service is dishonorable.  

If it is determined that the Veteran's hypertension did not manifest during, or as a result of, active military service, the examiner should opine as to whether it is at least as likely as not that the Veteran's currently diagnosed hypertension was either caused by, or permanently aggravated by, a service-connected disability.  Presently, the Veteran is service-connected for major depressive disorder, a chronic lumbosacral strain, a healed fracture of the left thumb, hemorrhoids, a healed fracture of the right 5th finger, gastritis and pseudofolliculitis barbae.  

Increased Disability Evaluation for a Healed Left Thumb Fracture

The Veteran also contends that he is entitled to an evaluation in excess of 10 percent for the residuals of his left thumb fracture.  Regrettably, further development is necessary on this issue before appellate review may proceed.  

As previously discussed, the Veteran testified in a hearing before the undersigned in July 2013.  During the hearing, it was suggested that the last time the Veteran was afforded a VA examination for this condition was in December 2009.  This assertion is incorrect - the record reflects that the Veteran was last scheduled for an examination for this condition in March 2010.  He was also scheduled for a VA examination of the right fifth finger in October 2011.  At this time, the examiner also examined the left thumb and recorded all of the findings in detail.  

Therefore, the last examination of the left thumb of record is from October 2011.  At the time of dispatch of this decision, that will be just slightly over two years from today.  During his July 2013 hearing, the Veteran testified that he had been told his left thumb was now fused.  The Veteran also testified to increased pain and a complete inability to oppose his thumb to his fingers.  Based on this testimony, it appears that it is likely that the Veteran's disability has increased in severity since his most recent examination of October 2011.  

The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the currently assigned disability rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran is entitled to a new examination after a 2 year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  As it has been 2 years since the Veteran's last examination, and since he has offered testimony to suggest a material change in his disability, he should be afforded the opportunity to appear for a more recent examination to determine the current degree of severity of his service-connected left thumb disability.  

Finally, the most recent record of treatment at a VA Medical Center is dated June 2012.  As such, records prepared since this time should be obtained and incorporated into the Veteran's claims file.  

Accordingly, the case is REMANDED for the following action:

1.  VA treatment records prepared since June 2012 should be obtained and incorporated into the Veteran's claims file, either physically or electronically.  

2.  The Veteran should be scheduled for a VA examination before an appropriate physician so that an opinion as to the etiology of his currently diagnosed hypertension may be offered.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review in conjunction with this examination, and the examination report should reflect review of these items.  The examiner is asked to perform all indicated tests and studies, and opine as to the following:

(a) Is it at least as likely as not that the Veteran's currently diagnosed hypertension manifested during a period of honorable military service?  The Board notes that the Veteran's honorable service spanned from August 4, 1982 - January 21, 1994.  Records prepared from January 22, 1994, through August 29, 1996, represent a period of dishonorable service and should not be relied upon by the examiner in determining whether it is at least as likely as not that hypertension manifested during military service.  

(b) If it is determined that the Veteran's hypertension did not manifest during, or as a result of, a period of honorable military service, the examiner is asked to opine as to whether it is at least as likely as not that hypertension is either (i) caused by or (ii) aggravated by a service-connected disability.  

The examiner should note that aggravation is defined for these purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (i.e., a baseline) before the onset of the aggravation and identify that aspect of the disability which is due to aggravation. 

A complete rationale must be offered for all opinions offered and the Veteran's lay assertions must be considered and discussed.  

3.  The Veteran should also be scheduled for a VA examination before an appropriate physician to determine the current level of severity of his service-connected left thumb disability.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review in conjunction with this examination, and the examination report must reflect review of these items.  The examiner should perform all indicated tests and studies, and describe in detail all symptomatology associated with the left thumb, including limitation of motion and/or ankylosis.  

The examiner should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the left thumb.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran likely experiences functional loss due to pain or any of the other symptoms noted above during flare-ups and/or with repeated use.  

A complete rationale must be offered for all opinions offered, and the Veteran's lay assertions must be considered and discussed when formulating an opinion.  

4.  The agency of original jurisdiction (AOJ) should then carefully review the medical opinions obtained to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the AOJ should return the case to the examiner for completion of the inquiry.  

5.  The AOJ should then readjudicate the claims on appeal in light of all of the evidence of record.  If an issue remains denied, the AOJ should provide the Veteran a supplemental statement of the case as to the issue on appeal, and afford her a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


